McCLELLAN, J. —
This appeal is from a judgment of the circuit court, to- which the matter had been removed by appellant under section 4069 of the Code of 1896. On proper request of the parties' there was a special finding of the facts by the trial judge. There are- many assignments of error, but the occasion requires the discussion of only one of them.
The appellant, on the trial belÓAV, offered testimony tending to show that the lands condemned to sale by the probate court decree had, prior tó the rendition of that decree, been assessed for taxation, for that ' tax'' year .(1904) by other persons, who were in possession thereof at the time .of assessment, and that the taxes'due under said assessments had been by such persons in possession fully paid. On objection by the. state, this proffered testimony was not admitted. The record shoAvs an assessment of the same lands to appellant for the tax year 1904. So the case is one where there were tAvo assessments of tbe. same lands, and payment of the taxes assessed against them Under one " of. the assessments. Where there are two assessments of the same lands by different persons for the same year, and payment of the taxes is made by one under his assessment, the lien for the taxes on that subject of taxation is wholly discharged, and no collection of the taxes under the other assessment can be made. The state is entitled to only one tax on one subject thereof, and the rule declared best gives effect to that truism. — Wilbert v. Michel, 42 La. Ann. 853, 8 South. 607; Desty on Tax. p. 812 et seq.; 2 Cooley on Taxation, p. 810, and note.
It follows,that the trial court erred in refusing to’admit- testimony tending to show assessment and páyment *671of the taxes by parties other than the appellant; and for this reason the judgment must be reversed, and the cause remanded.
Reversed and remanded.
Tyson, O. J., and Dowdell and Anderson, JJ., concur.